DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 23 May 2022 have been fully considered but are not persuasive. The new claim limitations are disclosed by at least Dorum as addressed in the revised rejection below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 29-31, 33-34, 36-37, 39-40, 42-43, 45-47 and 49-55 rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. Patent Application Publication # 2008/0040023) in view of Dorum et al. (U.S. Patent Application Publication # US 2014/0244125).

Regarding claims 29, 42, and 45, Breed discloses at least one non-transitory machine-readable medium including data, which when used by a machine that is installable in a vehicle, causes the machine to perform instructions that cause the machine to perform operations (fig 5, etc) comprising: 
initiating identification of a landmark based on one or more images captured by a camera, for use in autonomous vehicle navigation (Paragraph 103, 188, 131, etc), the landmark comprising a traffic sign (P103, 115-116, 126, etc); 
initiating updating of a road model with a location of the traffic sign (P355-356, 129, etc); and 
initiating distribution of the road model with the location of the traffic sign to a plurality of autonomous vehicles (P144-145, 315, 342, 361, etc),
wherein the autonomous vehicles are configured to navigate by determining, using the location of the traffic sign, a current vehicle location (P103: as in Applicant’s invention, traffic sign locations are used to correct (i.e. determine) the location of the vehicle, and this corrected location is used to navigate, etc) relative to at least one road in the road model (P481, 493, 522, etc).  
Breed fails to disclose that the road model includes at least one spline; or determining a current vehicle location relative to the at least one spline.
In the same field of endeavor, Dorum discloses that the road model includes at least one spline (abstract, claim 1, P27, 39, etc); and determining a current vehicle location relative to the at least one spline (fig 8, P70, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Breed to do so, as taught by Dorum, in order to more accurately and/or efficiently model the road shapes (abstract, claim 1, P27, 39, 70, etc).  
Breed also discloses determining a current vehicle location relative to at least one road in the road model (P481, 493, 522, etc). The modification of Breed in view of Dorum would modify the road model of Breed to include splines representing the roads. Thus the modification of Breed in view of Dorum would include determining a current vehicle location relative to the at least one spline.

Regarding claims 33, 36, and 39, see the rejection for claim 29 above. Breed further discloses that the images come from multiple vehicles (P116, 355-356, etc: vehicles as probes). 

Regarding claims 30 and 46, Breed further discloses that the machine is integrated into a vehicle (fig 4-6, etc).  

Regarding claims 31, 34, 37, 40, 43, and 47, Breed further discloses that the identification of the traffic sign is performed using a neural network (P224, etc). 

Regarding claim 49, Breed in view of Dorum further discloses that the road model includes a target trajectory (Dorum abstract, claim 1, P27, 39, etc).

Regarding claim 50, Breed in view of Dorum further discloses that the identification of the landmark is based on images captured at different times by different cameras (fig 18, P126, etc: video from two cameras would include images captured at different times by different cameras).

Regarding claim 51, Breed in view of Dorum further discloses that the operations further comprise initiating an update of the road model (P126, 460, 465, etc) with at least one parameter of the landmark, the at least one parameter comprising at least one of: a physical size of the landmark; a distance to a previous landmark; a lateral offset associated with the landmark; a height of the landmark; or a type code associated with the landmark (P126, etc: reading traffic sign/landmark and incorporating/updating the data into road model database, which would necessarily include a type code associated with traffic sign/landmark).

Regarding claim 52, Breed in view of Dorum further discloses that the location of the landmark is based on using data received from multiple vehicles (P131, 456, 465, 112, 332, 355, 360, etc: implicit; also well known in the art as taught by Hackeloeer US # 2018/0365507, P16).
More specifically, Breed explicitly discloses that the location of the landmark is based on using data received from at least one vehicle (P131, 456, 465, etc); and that map and landmark information is collected and updated based on using data received from multiple vehicles (112, 332, 355, 360, etc). Thus Breed implies that the location of the landmark is based on using data received from multiple vehicles. 

Regarding claim 53, Breed in view of Dorum further discloses that the data comprises vehicle trajectories (P131, 456, 465, 112, 332, 355, 360, 279, etc; also well known in the art as taught by Hackeloeer US # 2018/0365507, P16).

Regarding claim 54, Breed in view of Dorum further discloses that determining the current vehicle location relative to the at least one spline (see rejection of claim 29 above) comprises determining a position of the vehicle relative to the landmark (P103: as in Applicant’s invention, traffic sign/landmark locations are used to correct (i.e. determine) the location of the vehicle, etc).

Regarding claim 55, Breed in view of Dorum further discloses that the at least one spline corresponds to a target trajectory along a road segment (Dorum abstract, claim 1, P27, 39, etc). 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 32, 35, 38, 41, 44, and 48 rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. Patent Application Publication # 2008/0040023) in view of Dorum et al. (U.S. Patent Application Publication # US 2014/0244125), and further in view of Laumeyer et al. (U.S. Patent # 6,363,161).

Regarding claims 32, 35, 38, 41, 44, and 48, Breed fails to disclose that the identification of the traffic sign includes identifying a category and type of traffic sign.
In the same field of endeavor, Laumeyer discloses that the identification of the traffic sign includes identifying a category and type of traffic sign (col 2: 49- col 3: 12, etc).  
It would have been obvious before the effective filing date of the claimed invention to modify Breed to identify a category and type of traffic sign, as taught by Laumeyer, in order to facilitate navigation and/or improve safety by providing better navigational maps and/or instructions to the driver (col 2: 49- col 3: 12, etc).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
May 26, 2022